       Case: 4:19-cr-00051-CDP Doc. #: 1 Filed: 01/18/19 Page: 1 of 10 PageID #: 1


                                                                                            FILED
                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICJ' OF MISSOURI                       JAN 18.2019
                                           EASTERN DIVISION                            U. S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF MO
  UNITED STATES OF AMERICA,                              )                                   ST.LOUIS
                                                         )
                   Plaintiff,                            )
                                                         )
                                                         )
  V.
                                                         )          4:19CR051 CDP
  YUSAF Z. BEG, ·                                        )
                                                         )
                   Defendant.                            )

                                                INFORMATION


                   The United States Attorney charges that:

                                                BACKGROUND

          1.            The defendant Yusaf Z. Beg has been a pharmacist, licensed to practice in

 Missouri since about 1983. Between 1983 and 2011, the defendant worked as a pharmacist in

. varied settings, including at a local hospital, at the VA Medical Center, at a national chain store

 pharmacy, and at pharmacies in retail grocery stores.

          2.            Co-conspirator R.R. has been a licensed pharmacist in Missouri since in or about

 2004. At all relevant times, R.R. had ownership interests in or close business 'ties to other

 pharmacies and medical testing laboratories.

          3.           In or about 2011, the defendant and R.R. formed St. Louis Hills Pharmacy,
               I
 currently located on Chippewa Avenue in St. Louis City. At all relevant times, the defendant

 had a 25-30% ownership interest and R.R. had a 70-75% ownership interest in St. Louis Hills

 Pharmacy. At all relevant times, the defendant was the pharmacist in charge at St. Louis Hills

 Pharmacy.

                                                        1
  Case: 4:19-cr-00051-CDP Doc. #: 1 Filed: 01/18/19 Page: 2 of 10 PageID #: 2




                                   Releyant Medicare Proyisions

       4.      The United States Department, of Health and Human Services, through the

Centers for Medicare and Medicaid Services ("CMS"), administers the Medicare Program,

which is a federally funded health benefits program for the eiderly and disabled. Medicare Part
                                                             ',


D provides reimbursement for prescription drugs provided to Medicare beneficiaries enrolled in

Medicare Part D. Medicare reimburses for pr~scription drugs only if a physician or other

authorized health care provider has determined that the drugs are medically necessary and has

prescribed or ordered the drugs.

       5.      CMS acts through fiscal agents that review claims and make payments to

providers for services and supplies rendered to Medicare beneficiaries. Prescription bene.fit

managers or plans process prescription claims for reimbursement under the Medicare Part D

Program.

       6.      Persons or businesses providing supplies, including prescription drugs, are called

Medicare suppliers. To receive Medicare reimbursement, suppliers must make approprjate

application and execute a written supplier agreement. Per the agreement, the supplier is

obligated to know, understand, and follow all Medicare regulations and rules. A reimbursement

claim for a prescription drug must identify, among other things, the prescriber of the medication,

the date the prescription was dispensed, and the prescription number.

                            Relevant Missouri Medicaid Provisions

       7.      MO Healthnet administers the Missouri Medicaid Program, which is a health care

benefit program jointly funded by the State of Missouri and the federal government. Missouri


                                                2




                                                                                                     \
  Case: 4:19-cr-00051-CDP Doc. #: 1 Filed: 01/18/19 Page: 3 of 10 PageID #: 3



Medicaid reimburses health care providers for covered services rendered to low-income or

disabled Medicaid recipients. The Medicaid Program reimburses pharmacies, which provide

covered drugs and other medical supplies to Medicaid recipients.

       8.      A Medicaid provider must enter into a written agreement to receive

reimbursement for medical services or supplies provided to Medicaid recipients and must agree

to abide by Medicaid regulations in rendering and billing for those services and supplies.

       9.      The Medicaid Program requires that all prescriptions for eligible participants be

filled in accordance with the Missouri statutes regulating pharmacies and pharmacists.

       10.     Medicaid providers must retain, for five years from the date of service, fiscal and

medical records that reflect and fully document services and supplies billed to Medicaid, and

must furnish or make the records available for inspection or audit by the Department of Social

Services or its representatives upon request.

                                   Relevant Tricare Provisions

       11.     Tricare is a federally funded health care benefit program that reimburses

providers and suppliers for health care services and supplies provided to active, retired, reserve,

guard, and uniformed service mymbers and their families. The Defense Health Agency ("DHA")

has management responsibility for Tricare and receives, processes, and pays claims on behalf of

Tricare.

       12.     If an active duty military service member receives a prescription for a

compounded medication, the patient does not pay a co-payment for the medication. Tricare

covers the entire cost of compounded medications for active military service members. All other

Tricare beneficiaries pay a fixed co-payment of seventeen dollars per prescription and Tricare


                                                 3
  Case: 4:19-cr-00051-CDP Doc. #: 1 Filed: 01/18/19 Page: 4 of 10 PageID #: 4



pays the balance of the cost of the compounded medication.

                           St. Louis Hills Pharmacy's Participation
                              in Federal Health Benefit Programs

       13.       In or about December 2011, the defendant, as an owner and manager of St. Louis

Hills Pharmacy, completed a Medicare enrollment application for St. Louis Hills Pharmacy. By

signing the "Certification Statement" in Section 15 of the enrollment application, the defendant

acknowledged that he knew he could be prosecuted if he deliberately provided false information

to Medicare. The Certification Statement provides in part:

               I have read and understand the Penalties for Falsifying Information, as
       printed in this application. I understand that any deliberate omission,
       misrepresentation, or falsification of any information contained in this application
       or contained in any communication supplying information to Medicare . . . may ,
       be punishable by criminal, civil, or administrative penalties ...

               I agree to abide by the Medicare laws, regulations and program
       instructions that apply to this supplier. The Medicare laws, regulations, and
       program instructions are available through the Medicare contractor. I understand
       that payment of a claim by Medicare is conditioned upon the claim and
       underlying tra.nsaction complying with such laws, regulations, and program
       instructions (including, but not limited to, the Federal anti-kickback statute and
       the Stark law), and on the supplier's compliance with all applicable conditions of
       participation in Medicare. . ..

              I will not knowingly present or cause to be presented a false or fraudulent
       claim for payment by Medicare, and I will not submit claims with deliberate
       ignorance or reckless disregard of their truth or falsity. (emphasis added)

       14.    Notably, the Certification Statement expressly stated that Medicare

reimbursement was conditioned upon compliance with the "Federal anti-kickback statute" and

other applicable laws and regulations. However, even before signing the Certification Statement,

the defendant had received this information. Having practiced in the health care field for many
                                                               ~-                           '



years prior to 2011, the defendant and co-conspirator R.R. had received information and


                                                4
  Case: 4:19-cr-00051-CDP Doc. #: 1 Filed: 01/18/19 Page: 5 of 10 PageID #: 5



guidance concerning the federal anti-kickback statute.

        15.    On or about November 18, 2011, the defendant completed the emollment

application for St. Louis Hills Pharmacy to participate in the Tricare Program. On or about

December 6, 2011, the defendant completed an emollment application for St. Louis Hills

Pharmacy to participate in the Medicaid Program. The defendant and St. Louis Hills Pharmacy

agreed in these applications and related documents that St. Louis Hills Pharmacy would comply

with all relevant Medicaid and Tricare rules and regulations and would not submit false and

fraudulent information or reimbursement claims.

                                             COUNT I
                                          CONSPIRACY
                                          18 u.s.c. § 371

        16.    Paragraphs 1 to 15 are incorporated by reference as if fully set out herein.

        17.    From in or about May 2013 to in or about December 2016, in the Eastern District

of Missouri and elsewhere,



the defendant herein, and others known and unknown, willfully and knowingly did combine,

conspire, confederate, and agree together, and with each other, to commit offenses against the

United States, that is: (a) to pay illegal kickbacks in return for and to induce a doctor to refer and

send prescriptions to St. Louis Hills Pharmacy, in violation of 42U.S.C. § 1320a-7b(b)(l,); and

(b) to routinely waive co-payments for patients and to create false and fraudulent documents to
                                                                                              I




conceal the routine waiver of co-payments, in violation 18 U.S.C. §§ 1035, 1001, and 1347.




                                                  5
  Case: 4:19-cr-00051-CDP Doc. #: 1 Filed: 01/18/19 Page: 6 of 10 PageID #: 6



                                Manner and Means of the Conspiracy

Illegal Kickbacks to Doctor T.S.

         18.     It was part of the conspiracy that the defendant and co-conspirator R.R. paid

illegal kickbacks to the son of Dr. T.S. to induce Dr. T.S. to continue making prescription

referrals to St. Louis Hills Pharmacy. At the direction of co-conspirator R.R., the defendant

wrote two checks to the son of Dr. T.S., one check in the amount of$5,000 on August 22, 2013

and one in the amount of $6,338.35 on October 16, 2013.

         19.     On or about October 16, 2013, the defendant and co-conspirator R.R. discussed

whether the $6,338.35 check was an illegal kickback. After this discussion, the defendant

identified this check as a "loan" on the check stub, in order to conceal the true nature of the

check.

                Compounded Drugs and Illegal Routine Waiver of Co-Payments

         20.     The Food and Drug Administration ("FDA") defines compounding as a practice

in which a licensed pharmacist, a licensed physician, or in the case of an outsourcing facility, a

person under the supervision of a licensed pharmacist combines, mixes, or alters ingredients of a,

drug to create a medication tailored to the needs of an individual patient. As with all prescription

drugs, a doctor must prescribe compounded drugs for his or her patients. Compounded drugs are

generally more expensive than non-compounded drugs.                                                   I


         21.     It was part of the conspiracy that co-conspirator R.R. and marketers for St. Louis
                                                              \
Hills Pharmacy encouraged and induced doctors to order compounded drugs, including pain

,_creams, for their patients.

         22.     It was further part of the conspiracy that St. Louis Hills Pharmacy shipped


                                                  6
 Case: 4:19-cr-00051-CDP Doc. #: 1 Filed: 01/18/19 Page: 7 of 10 PageID #: 7



expensive compounded drugs to patients, some of whom had informed the defendant and St.

Louis Hills Pharmacy employees that they did not want the drugs.

       23.    It was further part of the conspiracy that St. Louis Hills Pharmacy routinely

waived patient co-payments. Patients generally must pay a portion of the cost ("co-pay" or "co-·

payment") of a prescription drug. Medicare, Medicaid, and Tricare does not permit the routine

waiver of co- payments.

       24.     It was further part of the conspiracy that co-conspirator R.R. instructed the

defendant and other employees of St. Louis Hills Pharmacy not to charge co-payments. The

defendant complied with this instruction and in turn directed other employees not to charge co-

payments.

       25.     One purpose of the waivers was to give the patients a financial benefit--that is, the

forgiveness of a debt--in order to induce the patients to obtain their prescription drugs from St.
                                                           '

Louis Hills Pharmacy.

       26.     St. Louis Hills Pharmacy derived the bulk of its revenue from compounded drugs.

In some instances, St. Louis Hills Pharmacy charged several thousand dollars for a single

prescription of a compounded drug, when the cost to St. Louis Hills Pharmacy was a few

hundred dollars.

       27.     Patient K.W. is an example of a patient who received unwanted compounded pain

creams from St. Louis. Hills Pharmacy. Patient K.W. received pain cream from St. Louis Hills

Pharmacy on five separate occasions between May 2013 and January 2014. After unexpectedly

receiving the pain cream in the mail from St. Louis Hills Pharmacy, Patient K.W. told St. Louis

Hills Pharmacy that she did not want the pain cream. Nonetheless, Patient K.W. continued to


                                                 7
  Case: 4:19-cr-00051-CDP Doc. #: 1 Filed: 01/18/19 Page: 8 of 10 PageID #: 8




receive the pain cream.

          28.    In an attempt to persuade Patient K.W. to accept the expensive pain creams;

employees of St. Louis Hills Pharmacy told Patient K.W. that St. Louis Hills Pharmacy would

not require him or her to pay a co-payment. In fact, St. Louis Hills Pharmacy did waive the co-

payment and did not charge Patient K. W. a co-payment. However, the defendant and co-

conspirator R.R. did not want insurers to know that St. Louis Hills Pharmacy_ routinely waived

co-payments for Patient K.W.

          29.    To conceal this fact, on or about April 11, 2014, St. Louis Hills Pharmacy created

false and fraudulent documents that showed that Patient K.W. had paid a $1,420.07 co-payment.

          All in violation of Title 18, ·united States Code, Section 371.

                                          COUNT II
                                 HEALTHCARE FRAUD SCHEME
                                       18 u.s.c. § 1347

          30.    Paragraphs 1 to 15 and 20 to 29 are incorporated by reference as if fully set out

herein.

          31.    From in or about May 2013 to in or about December 2016, the defendant and his

co-schemers knowingly and willfully executed a scheme and artifice to defraud health care benefit

programs.

          32.       It was part of the scheme and artifice to defraud that the defendant and his co-

schemers submitted and caused the submission of reimbursement claims for prescription refills

that patients had not requested or had expressly stated that they did not want.

          33.    On or about January 2.7, 2014, in St. Louis City, within the Eastern District of

Missouri,


                                                    8
  Case: 4:19-cr-00051-CDP Doc. #: 1 Filed: 01/18/19 Page: 9 of 10 PageID #: 9



                                                                                            ';
                                         YUSAF Z. BEG,

the defendant herein, knowingly and willfully executed and attempted to execute a scheme and

artifice to defraud a health care benefit program, in connection with the delivery of and payment

for health care benefits, items, services services, that is, the defendant and his co-schemers

submitted or caused the submission ofa false and fraudulent reimbursement claim for a

prescription drug for Patient K. W. to the Medicare Program.

       All in violation of Title 18, United States Code, Section 1347(a)(l) and Title 18, United

States Code, Section 2.


                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney




                                                     r]J~~ :t~~
                                                      DOROTHY L~~URTRY, #3fl27Mo
                                                      Assistant United States Attorney
                                                      111 South 10th Street, Room 20.333
                                                      St. Louis, Missouri 63102
                                                      (314) 539-2200




                                                 9
 Case: 4:19-cr-00051-CDP Doc. #: 1 Filed: 01/18/19 Page: 10 of 10 PageID #: 10




UNITED STATES OF AMERICA                       )
EASTERN DIVISION                               )
EASTERN DISTRICT OF MISSOURI                   )


    , I, Dorothy L. McMurtry, Assistant United States Attorney for the Eastern District of

Missouri, being duly sworn, do say that the foregoing information is true as I verily believe.




                                     'l::ifMJBl.~,~
                                     DOROTHY L. CURTRY:i37n7MO


     Subscribed and sworn to before me this _I_{_ day of January, 2019.




                                            Ci:RKQu'.i.ISTruCTCO~RT


                                      By:     f,Rt;fo~T~~
